Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification never positively recites an element that is “addressable by the host system” as claimed in claims 1, 15 and 21, but instead only negatively recites that certain elements are “not addressable by the host system” [0038] [0042]. Despite providing implicit written description support, the specification does not provide proper antecedent basis for the phrase “addressable by the host system” used in the positive context and the specification is therefore objected to for failing to provide clear antecedent basis for a phrase used in a claim. 

Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 15-16, 19, 21-22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2019/0272118 A1 (Jin) in view of US Patent Application Pub. No. US 2020/0257621 A1 (Pletka) in further view of US Patent No. US 9,195,592 B1 A1 (Weingarten) as evidenced by the Micron Technical Marketing Brief titled, “Over-Provisioning the Micron 1100 SSD for Data Center Applications” (Micron).
Regarding claim 1 and analogous claims 15 and 21: 
Jin discloses, A method comprising: receiving a request to perform a write operation to write data at a memory device (by disclosing that a controller (1200) of a memory system (1400) may be configured to implement read, program, erase, and other background operations on a memory device (1100) based on commands received from the host (1400) [0031]. The controller may be configured to operate by executing software with a processor [0045-0049] [Fig. 3] (in claim 15, “a processing device... to perform operations comprising” is interpreted as a processing device configured to perform operations comprising... and is therefore interpreted as being presently configured to perform the operations and not interpreted as “configurable to” or “suitable to” perform the operations in the future (e.g. with subsequent programming)) configured with a zoned namespace having a plurality of zones (the memory device (1100) has namespaces 0 through K, for which LBA ranges are assigned to the MLC memory cells [0032-0033] [0042-0043] [Fig. 2]), wherein the data is associated with a zone of the plurality of zones of the memory device (by disclosing that write data is associated with one of the name spaces based on an ID information of the name space indicated for the data set to be stored, which can be indicated in the LBA of the request, which writes to MLC cells associated with the namespace of the LBA of the request (i.e. zone that is addressable). The LBA’s of the memory device (1100) are divided up among the MLC cells of the memory based on the assigned namespace corresponding to the LBA range [0032-0033] [0043] [0052] [0080-0081]); storing the data at a non-zoned memory unit of a non-zoned memory region of the memory device (by disclosing that in a write operation, data is received from the controller (1200) and stored in an SLC buffer (i.e. non-zoned memory unit) [Fig. 2] [0042]. No LBA’s of the memory device (1100) are explicitly disclosed as being assigned to or mapping to the SLC buffer  [0032-0033] [0042-0043] [Fig. 2]); determining whether an amount of data stored at the non-zoned memory unit and associated with the zone satisfies a threshold condition; wherein the zone memory unit is addressable by the host system; and responsive to determining that the data stored at the non-zoned memory unit and associated with the zone satisfies the threshold condition, writing the data from the non-zoned memory unit to the zone memory unit of the zone, (by disclosing that when a number of name spaces of data sets in the SLC memory buffer of which valid data counts reach a set value, a program operation may be performed to program the data sets associated with the namespaces with a greater than or equal to a set value amount of valid data from the SLC buffer to open MLC blocks (i.e. zone memory unit that is addressable) corresponding to those namespaces [0091-0092]. The zones (0-K) are assigned ranges of LBAs corresponding to MLC cells of the memory device (1100). The host accesses the data in the MLC cells using the LBAs with the associated zones (i.e. addressable by the host) [0032-0033] [0043] [0052] [0080-0081] [Fig. 2] [Fig. 9]).
Jin does not explicitly disclose, but Pletka teaches, wherein determining whether the data stored at the non-zoned memory unit and associated with the zone satisfies the threshold condition comprises: determining whether the amount of data stored at the non-zoned memory unit and associated with the zone comprises a threshold amount of data to close the zone memory unit (by teaching that when migrating data from SLC source blocks to an MLC/TLC/QLC target block, it is determined if enough valid data is identified in the source blocks to fill the entire target block (i.e. close the block). In response to determining there is enough valid data in the source SLC block, the target MLC/TLC/QLC block will be written until it is closed, when the writing will stop [0029] [0043] [Fig. 5]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set amount of valid data corresponding to a namespace that must be in an SLC block before migrating the data to a target MLC block for the namespace disclosed by Jin to include an amount of valid data that is enough to close all interfaces of the target block (i.e. close the block) as taught by Pletka. 
One of ordinary skill in the art would have been motivated to make this modification because it will prevent significant pauses while writing a target block, read threshold calibrations for the page groups of the target block will more closely track the optimal read threshold voltage shifts, and there will be reduced read bit error rates for the target block, as taught by Pletka in [0042-0043]. 
Jin does not explicitly disclose, but Weingarten as evidenced by Micron teaches, wherein the non-zoned memory unit is allocated from a pool of over-provisioning memory units that are not addressable by a host system and wherein the non-zoned memory unit is not addressable by the host system, (by teaching that an SLC buffer (i.e. like the SLC buffer for any namespace (i.e. non-zoned memory unit) of Jin) is allocated from of the overprovisioned space of memory of a NAND flash memory [Col 11: lines 35-45]. The overprovisioning space allows the memory controller to use some of the device capacity for internal needs (i.e. not visible to the host). It allows for space to be used for caching random data, and improving the efficiency and performance of random writes [Col 3: lines 15-35]. The overprovisioning capacity is the difference between the logical capacity presented to the user and the physical capacity of the storage device [Col 3: lines 15-35]. Additional freed or trimmed space may be moved from the portion allocated to the user to additional overprovisioning space to improve the efficiency of the storage device [Col 3: lines 40-50]. Then, when the user requires the full user capacity, the additional space allocated to overprovisioning may be freed for use by the user [Col 9: lines 1-5] [Col 10: lines 37-55]. The non-overprovisioning space is configured as MLC memory (which includes 3 bit-per cell (i.e. TLC) memory) and is used for user data storage (i.e. like the TLC blocks for the namespaces (i.e. zoned memory units of Jin)) [Col 9: lines 10-15] [Col 11: lines 35-45]. The overprovisioning space (i.e. including the SLC buffer) is not addressable as evidenced by the definition in Micron – “Over-provisioning (OP) on a data storage device refers to storage capacity that is not addressable by the operating system” (i.e. the overprovisioned space including the SLC buffer space taught by Jin and Weingarten is not addressable) whereas the rest of the space of the drive is “addressable user space” (i.e. the MLC memory used for user data storage taught by Jin and Weingarten) [pg. 4: ¶1] [pg. 3: ¶5]. The definition of “overprovisioning” provided by Micron is applicable to the use of overprovisioning in Weingarten because the “over-provisioning” taught in Micron is the extra physical space of an SSD used to optimize internal operations (such as garbage collection (i.e. space reclamation)) and improve write performance [pg. 3: ¶5] [pg. 6: all text and figures] [pg. 7: Large Note: “OP can improve Write Amplification] [pg. 7: ¶6-7] [pg. 7: ¶10] and the overprovisioning in Weingarten is also taught as the extra physical capacity used to optimize internal operations (i.e. the cleaning algorithms (i.e. garbage collection (i.e. space reclamation)) and improve write performance [Col 3: lines 10-26] [Col 10: lines 42-50]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SLC buffer disclosed by Jin to include allocation from the overprovisioning space as taught by Weingarten resulting in SLC buffer blocks that are not addressable by a host as evidenced by the overprovisioning definition in  Micron and to continue allocating the rest of the user space from addressable MLC (i.e. TLC) blocks as taught by Weingarten as evidenced by the definition of overprovisioning in Micron and to allocate excess trimmed or freed capacity to the overprovisioning space for use by the SLC buffer as taught by Weingarten. 
One of ordinary skill in the art would have been motivated to make this modification because allocated extra unused space to the overprovisioning can improve random write performance and increase the efficiency of internal cleaning operations, as taught by Weingarten in [Col 3: lines 15-47] [Col 10: lines 37-60] [Col 11: lines 60-65]. 
Regarding claim 2 and analogous claims 16 and 22: 
The method of claim 1 is made obvious by Jin in view of Pletka in further view of Weingarten as evidenced by Micron (Jin-Pletka-Weingarten-Micron). 
Jin further discloses, wherein the non-zoned memory unit is configured as single-level cell (SLC) memory (by disclosing the SLC buffer [Fig. 2]), and wherein the zone memory unit comprises memory cells that are configured to store multiple bits (by disclosing that the memory cells included in the namespaces may be Multi-Level cells or Triple Level Cells, which can store data of two or more bits [0042-0043]). 
Regarding claim 5 and analogous claims 19 and 24: 
The method of claim 1 is made obvious by Jin-Pletka-Weingarten-Micron. 
Jin further discloses identifying the zone of the plurality of zones that is associated with the data based on a zone identifier associated with the request to perform the write operation (by teaching that the namespaces are identified by the controller based on the LBA included in a write command from the host and the namespaces are indicated in metadata for the write data with identity information (ID) of the data set to be stored [0032-0033]). 
Regarding claim 7 and analogous claim 26: 
The method of claim 5 is made obvious by Jin-Pletka-Weingarten-Micron. 
Jin further discloses, identifying the non-zoned memory unit of the non-zoned memory region (by disclosing identifying the SLC buffer (i.e. non zoned memory unit) and the different namespace data that is contained therein for transfer to an open TLC block and that it is similarly identified for write operations in order to store write data therein [0042-0043] [0088-0092] [Fig. 2] [Fig. 7] [Fig. 9]) wherein the non-zoned memory unit is configured to temporarily store data addressed to any of the plurality of zones (by teaching that the SLC buffer may store data from any two or more namespaces before they are transferred (i.e. temporarily stored) to an open MLC/TLC block [0042-0043] [0088-0092] [Fig. 2] [Fig. 7] [Fig. 9]).
Claims 4, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jin-Pletka-Weingarten-Micron in further view of US Patent Application Pub. No. US 2011/0153911 A1 (Sprouse).
Regarding claim 4 and analogous claims 18 and 23: 
The method of claim 2 is made obvious by Jin-Pletka-Weingarten-Micron. 
Jin does not explicitly disclose, but Sprouse teaches, wherein determining whether the data stored at the non-zoned memory unit and associated with the zone satisfies the threshold condition further comprises: determining whether the data stored at the non-zoned memory and associated with the zone comprises a threshold amount of data to fill one or more wordlines of the zone memory unit (by teaching that in order to implement block interleaving, an entire block (i.e. all the wordlines of an MLC block) of data in the main storage area (i.e. MLC memory) is written each time data is copied from the cache storage area (i.e. SLC memory) [0034] [0046] [Fig. 7] [Fig. 8] [Fig. 11]. It is checked whether enough data exists in the cache region (SLC memory) to fill a block of MLC memory (804) [0034]. The data that is then written from the cache area (SLC blocks) to the main storage area (MLC blocks) concurrently with data being written to other SLC blocks on different die [0034-0035] [0046] [Fig. 11])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing data to the SLC buffer and then to the MLC blocks in the corresponding namespaces disclosed by Jin to include the determining if there is an amount of data to the SLC buffer enough to fill an entire MLC block on one die so that future writes may be directed to an SLC block on another die while the SLC data enough to fill an entire MLC block is copied to the MLC block as taught by Sprouse. 
One of ordinary skill in the art would have been motivated to make this modification because interleaving increases write speed and parallelism, as taught by Sprouse in [Abstract] [0003] [0053]. 
Claims 6, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jin-Pletka-Weingarten-Micron in further view of US Patent Application Pub. No. US 2021/0223962 A1 (Esaka).
Regarding claim 6 and analogous claims 20 and 25: 
The method of claim 5 is made obvious by Jin-Pletka-Weingarten-Micron. 
Jin does not explicitly disclose, but Esaka teaches, further comprising identifying the non-zoned memory unit of the non-zoned memory region (by teaching that SLC blocks for an SLC buffer may be allocated (i.e. identifying the non-zoned memory unit of the non-zoned memory region) from empty zones (104) whenever a number of blocks in the SLC buffer is less than a threshold [Fig. 15] [0228]), wherein the non-zoned memory unit to temporarily store the data (by teaching that the SLC blocks are used to temporarily store data associated with a zone as a shared SLC buffer [0196]) wherein other non-zoned memory units are allocated from the pool of empty zone blocks (by teaching that SLC blocks for an SLC buffer may be allocated from empty zones (104) (i.e. overprovisioning memory units) whenever a number of blocks in the SLC buffer is less than a threshold [Fig. 15] [0228]) to temporarily store other data addressed to another zone of the plurality of zones (by teaching that a hybrid SLC buffer is shared between namespaces, such that blocks of the SLC buffer store data associated with different namespaces (i.e. to temporarily store other data addressed to another zone of the plurality of zones) [0196] [Fig. 15] [0056] [0104] [0109]. The SLC buffer includes a static and dynamic buffer [0222]. The dynamic buffer may allow the SLC buffer to replace blocks that are worn out with higher bit-level blocks (i.e. QLC blocks) [0222] [0228-0233]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SLC buffer disclosed by Jin to include allocating the SLC blocks from the empty zones  as a hybrid SLC buffer including a dynamic SLC buffer as taught by Esaka. 
One of ordinary skill in the art would have been motivated to make this modification because the hybrid SLC buffer including the dynamic SLC buffer allows the hybrid SLC buffer to replace worn-out blocks, doesn’t require as many blocks to be allocated as a static SLC buffer, and increases user capacity as taught by Esaka in [0166-0171] [0184] [0222] [0228]. 
Esaka does not explicitly disclose that the empty zone blocks allocated for the SLC buffer are from an overprovisioning space, but Weingarten teaches that the blocks allocated for the SLC buffer are from an overprovisioning space (by teaching that an SLC buffer (i.e. like the SLC buffer for any namespace (i.e. non-zoned memory unit) of Jin) is allocated from of the overprovisioned space of memory of a NAND flash memory [Col 11: lines 35-45]. The overprovisioning space allows the memory controller to use some of the device capacity for internal needs (i.e. not visible to the host). It allows for space to be used for caching random data, and improving the efficiency and performance of random writes [Col 3: lines 15-35]. The overprovisioning capacity is the difference between the logical capacity presented to the user and the physical capacity of the storage device [Col 3: lines 15-35]. Additional freed or trimmed space may be moved form the portion allocated to the user to additional overprovisioning space to improve the efficiency of the storage device [Col 3: lines 40-50]. Then, when the user requires the full user capacity, the additional space allocated to overprovisioning may be freed for use by the user [Col 9: lines 1-5] [Col 10: lines 37-55]. The non-overprovisioning space is configured as MLC memory (which includes 3 bit-per cell (i.e. TLC) memory) and is used for user data storage (i.e. like the TLC blocks for the namespaces (i.e. zoned memory units of Jin)) [Col 9: lines 10-15] [Col 11: lines 35-45]. The overprovisioning space (i.e. including the SLC buffer) is not addressable as evidenced by the definition in Micron – “Over-provisioning (OP) on a data storage device refers to storage capacity that is not addressable by the operating system” (i.e. the overprovisioned space including the SLC buffer space taught by Jin and Weingarten is not addressable) whereas the rest of the space of the drive is “addressable user space” (i.e. the MLC memory used for user data storage taught by Jin and Weingarten) [pg. 4: ¶1] [pg. 3: ¶5]. The definition of “overprovisioning” provided by Micron is applicable to the use of overprovisioning in Weingarten because the “over-provisioning” taught in Micron is the extra physical space of an SSD used to optimize internal operations (such as garbage collection (i.e. space reclamation)) and improve write performance [pg. 3: ¶5] [pg. 6: all text and figures] [pg. 7: Large Note: “OP can improve Write Amplification] [pg. 7: ¶6-7] [pg. 7: ¶10] and the overprovisioning in Weingarten is also taught as the extra physical capacity used to optimize internal operations (i.e. the cleaning algorithms (i.e. garbage collection (i.e. space reclamation)) and improve write performance [Col 3: lines 10-26] [Col 10: lines 42-50]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SLC buffer disclosed by Jin to include allocation from the overprovisioning space as taught by Weingarten resulting in SLC buffer blocks that are not addressable by a host as evidenced by the overprovisioning definition in  Micron and to continue allocating the rest of the user space from addressable MLC (i.e. TLC) blocks as taught by Weingarten as evidenced by the definition of overprovisioning in Micron and to allocate excess trimmed or freed capacity to the overprovisioning space for use by the SLC buffer as taught by Weingarten. 
One of ordinary skill in the art would have been motivated to make this modification because allocated extra unused space to the overprovisioning can improve random write performance and increase the efficiency of internal cleaning operations, as taught by Weingarten in [Col 3: lines 15-47] [Col 10: lines 37-60] [Col 11: lines 60-65]. 

Response to Arguments
In response to the amendments to the claims, the objections to the claims are withdrawn.
In response to the amendments to the claims, the previous 35 U.S.C. §112(b) rejections are withdrawn. 
Applicant’s arguments with respect to the objection to the specification are unpersuasive. Applicant argues that antecedent basis in the specification is not required because the subject matter need to be described literally to satisfy the written description requirement. However, the Examiner did not reject the claims for lack of written description, accordingly, Applicant’s further arguments with regard to the fact that the specification contains written description support (something that the Examiner has never disagreed with) are not persuasive in showing that the specification contains antecedent basis for the claim language. For this reason, the objection is maintained. The Examiner suggests that the Applicant direct any future arguments to MPEP §608.01(o), which lays out the criterion for an objection to the specification, rather than MPEP §2163.02, which explains the written description requirement, as there is no written description issue present in the claims. 
Applicant’s arguments with respect to the allowability of the claims have been considered but are moot because the new ground of rejection does not rely on a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Accordingly, the claims are not indicated as allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 

PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139